Opinion,
Mr. Justice Williams :
. It is too late to deny that in Pennsylvania a common carrier may limit his liability by special contract. In Atwood v. Reliance Transportation Company, 9 W. 87, Gibson, C. J., recognized the rule as well established, although expressing grave doubts of its wisdom. In Laing v. Colder, 8 Pa. 479, this court again gave its assent to the rule, while Bell, J., by whom the opinion was delivered, expressed his sympathy with the doubt of Chief Justice Gibson. The same rule has been held in many later eases, among which are Powell v. Penn. R. Co., 32 Pa. 414; Amer. Express Co. v. Sands, 55 Pa. 140; Penn. R. Co. v. Miller, 87 Pa. 395; Adams Express Co. v. Sharpless, 77 Pa. 517; Clyde v. Hubbard, 88 Pa. 358.
It is equally well settled that such limitation does not relieve the carrier from liability for his own negligence: Penn. R. Co. v. Miller, supra. The reason for this qualification of the power to limit liability rests on public policy. At common law if property was lost or injured while in the hands of the carrier, the burden of proof was on the carrier to show the existence of such circumstances as were sufficient to excuse him from liability. Such is still the general rule, but when a *582special contract is entered into between the skipper and the carrier, tke contract takes the place of the common law rule and fixes the liability of the carrier.
In the case at bar Raiordon shipped a car-load of horses, eighteen in all, over the railroad of the defendant from Walkersville, Maryland, to Philadelphia. The bill of lading provided that the shipper should “ send a proper person or persons in charge of said stock and assume all risks of damage and injury to, delay, depreciation, and escape of said stock while in transit, releasing said company and other carriers from all claims or demands therefor, except when proved to have occurred through gross negligence.” The plaintiff, in accordance with his undertaking to send a proper person in charge of the stock, went himself upon the train with it, and, as he testified on the trial, went to the car in which his horses were every time the train stopped, and looked into it, but saw nothing to attract his attention. When the train arrived in Philadelphia, one of the horses was found dead in the car, and this action was brought to recover its value from the railroad company. The plaintiff showed that he shipped the horses, eighteen in number, for Philadelphia, and that on the arrival of the train one of them was dead; but he did not show whether the horse died from disease, or fright, or injuries received in the course of the transportation, nor was it alleged that any accident happened to the train, or the car in which the plaintiff’s horses were, while on the journey. The defendant, in view of this state of the evidence, offered the biff of lading and rested. The court was then asked to charge the jury “ that under the terms of the bill of lading their verdict should be for the defendant.” This instruction was refused, and then a binding instruction to find in favor of the plaintiff for the value of the horse was given. The learned judge did not place his reasons for this instruction upon the record.
As the right of the carrier to limit his liability is well settled in Pennsylvania, we are left to conjecture that the instruction was induced by an opinion that there was a legal presumption of negligence against the defendant that shifted the burden of proof, and put upon the carrier the duty of showing that the death of the horse was not due to the negligence of its agents or servants.
*583The rule in relation to the presumption of negligence against a carrier is well stated in Laing v. Colder, 8 Pa. 479: “Now the mere happening of an injurious accident raises, prima facie, a presumption of neglect, and throws upon the carrier the onus of showing that it did not exist.” But the word “ accident” must be understood as referring to such happenings as the. exercise of proper care by the carrier could have prevented. The machinery for transportation is under his exclusive management and control, and he contracts for its sufficiency, and for the skill and fidelity of his servants in charge of it.
If, for any reason, an “ injurious accident ” happens to, or by reason of, that which the carrier provides for the transportation, the law, which imposes the exercise of the utmost care upon him, presumes the accident to be due to the want of that care and puts upon him the duty of successfully relieving himself from that presumption. But when the fact of an “ injurious accident ” is not shown to exist, the presumption which arises from it cannot be invoked by a plaintiff. The contract of the carrier does not insure against death generally, but only as it may be the result of an injurious accident in the course of the carriage. A passenger may die while in his seat in a car from disease or from his own act, just as he might die in his own house from the same cause ; but we have never heard it alleged that the carrier was liable in damages because of a death so happening, nor that it was his duty to show affirmatively that the death was due to causes over which he had no control. Death from natural causes can hardly be called an accident, .but if it was otherwise, yet there is a very broad distinction between the case of its coming to a passenger as an individual by reason of circumstances and conditions that are personal and peculiar to him, and the case of its coming to a passenger as such by reason of accident to, or on account of, the means of transportation employed by the carrier, whether in motion or not. In the former class of cases no presumption, of negligence can arise, for the facts furnish no foundation for it. In the latter there is a presumption, not conclusive, but prima facie, on which the plaintiff may rest, and which the carrier must overcome.
Applying this distinction to the case we have in hand and *584its disposition is easy. . The testimony of the plaintiff - showed the happening of no injurious accident to the train or car on which his horses were transported. It showed that he was personally in charge of them and at every stop examining the car, and that he saw nothing to attract his attention. It showed that the death of his horse on the journey was wholly unknown to him until he reached this city, and he does not attempt to assign a cause for it. This testimony left no ground for the legal presumption that arises from the happening of an injurious accident, and left the burden.of proof, where it rests in ordinary cases, on the plaintiff. When, therefore, it appeared by the terms of the bill of lading that the liability of the carrier was limited to such injuries as were the result of gross negligence on its part, and the plaintiff made no attempt to show the happening of an accident or the negligence of the carrier, the court should have given the binding instruction asked by defendant’s counsel. In fact it may well be doubted whether the introduction of the bill of lading was at all necessary. The plaintiff’s evidence left him no fact from which the legal presumption could arise, and no proof to take its place from which negligence in fact could properly be found by the jury. This was" therefore a case in which a compulsory non-suit would have been proper.
Judgment reversed.